FOR FURTHER INFORMATION AT THE COMPANY: Irene Oh Investor Relations (626) 768-6360 EAST WEST BANCORP, INC. APPOINTS THOMAS J. TOLDA AS CHIEF FINANCIAL OFFICER AND JULIA S. GOUW AS VICE CHAIRMAN, CHIEF RISK OFFICER PASADENA, CA – April 15, 2008– East West Bancorp, Inc. (Nasdaq: EWBC), parent company of East West Bank, one of the nation’s premier community banks, today named Thomas J. Tolda as its new Chief Financial Officer.On April 21Tolda will join East West Bancorp, Inc. and its principal subsidiary, East West Bank, as Executive Vice President and Chief Financial Officer. Tolda joins East West from Wells Fargo Bank where he spent the last nine years as Executive Vice President and Chief Financial Officer of the Consumer Credit Group.In this capacity Tolda was part of the senior executive team recruited to form the operation, which grew to $100 billion during his tenure.Tolda began his banking career at Citibank, leaving as Chief Financial Officer of Citibank Federal Savings Bank.His work there included nine years in overseas posts in Brazil and in Italy.He is a graduate of New York University and has an MBA from Fordham School of Business. Julia Gouw, the Chief Financial Officer of East West since 1994, will become Vice Chairman and Chief Risk Officer of the Bank until her planned retirement from employee status at the end of 2008.During this period she will focus on credit risk and developing the enterprise risk management team and also work closely with Tolda to ensure a smooth transition of the chief financial officer responsibilities.Gouw will continue to stay closely involved with the business of East West after her retirement from employee status as Vice Chairman and as a member of the Risk Oversight Committee of the Board. “My transition to Vice Chairman to focus on credit risk and enterprise risk management is a prudent and timely move by the Board of Directors,” said Gouw.“These are challenging times in the financial services industry and with a solid successor for the CFO role found in Tom, I am comfortable to proceed with my plans to retire from employee status as I approach my 20th anniversary year with East West, and look forward to my ongoing role as a director of the Bank.” Dominic Ng, Chairman, President and Chief Executive Officer of East West Bank stated, “Julia has propelled East West from $500million in assets when she joined the Bank in 1989, to the second largest independent bank headquartered in Southern California, with assets of $11.7 billion.Under her leadership, East West has achieved 11 consecutive years of record earnings – a stellar track record repeatedly acknowledged by her peers and throughout the industry.Institutional Investor magazine named Julia among the ‘Best CFO’s in America in 2006’ and U.S. Banker magazine four times counted her among the ‘25 Most Powerful Women in Banking.’Julia’s philanthropic leadership is equally impressive.Named ‘Philanthropist of the Year’ in 2003 by the Los
